Title: From John Quincy Adams to George Washington Adams, 5 October 1817
From: Adams, John Quincy
To: Adams, George Washington


				N.1.
					 My dear Son.
					Washington 5. October 1817.
				
				On the 22d. of September, the day upon which I entered on the Execution of the duties of my Office, I received your Letter of the 16th. which the pressure of business prevented me from answering immediately—Your mother however answered it for me, and now that I am enabled to catch a moment of leisure, I take advantage of it to write to you myself.	Your remarks upon Mr Gilman’s discourses which you heard at Hingham please me well; they shew that you were not an inattentive hearer. And let me exhort you in observing whatever you hear or see, or read worthy of observing, and in reflecting upon it, to fasten your attention upon particulars.—forcible reasoning; fine composition, good but not extraordinary delivery; are general and indefinite terms, which convey to the mind no distinctive character of the objects to which they are applied—They are all mere epithets—relative terms, having reference to other objects than those which they are meant to describe—All just and lively description consists of remarks which apply only to the object described and to nothing else—Remember this as a rule of composition for yourself; and apply it whenever you write; whether it be a letter, or a theme; an Oration or a Poem.I had heard before I left Boston heard of the death of the two Students, M’Kullock, and Canfield; and feeling how distressful it much have been to their parents and friends, I thanked Heaven that you had been removed from the danger, and prayed the giver of life that you and your brothers may be spared to become useful members of SocietyIt is especially grateful to me to have the assurance from you that you are earnestly pursuing your studies, and ambitions to fulfil the expectations of your Parents and friends—My anxious wishes are that you may be both by your proficiency  in learning and by your good conduct an example to others— I know how delightful it must be to you to be enjoying the Society of your Grandfather; and how much useful knowledge you cannot fail to acquire from him—Yet for the special attainments which will be necessary to secure your admission to the proper standing at the University I shall be uneasy till I hear of your return to Cambridge, which I hope may be consistent with perfect safety within a few days.Your friend Mr D. P. Cook left this City yesterday for Kentucky. He thinks his health is improving; but so far as can be judged from appearances, it is much as it has been.I saw Judge Cranch this Morning.  He and his family are in good health.  I am your affectionate father
				
					John Quincy Adams.
				
				
			